Me. Justice Sulzbachee,
after stating the foregoing facts, delivered the opinion of the court.
The findings of fact of the judgment appealed from are accepted.
The summary proceedings instituted for the recovery of the property by Pedro Jiménez Sicardó having been sustained, and this adjudication upon said point not having been questioned on the appeal, the judgment for the payment of costs, damages, and the return of the value of the products which may have been received by the dispossessor, follows as a legal consequence, as is expressly provided by article 1656 of the Law of Civil Procedure, which article has not been repealed by General Order No. 118, series of 1899.
We adjudge that we ought to affirm and do affirm the judgment appealed from in all its parts, the costs of the appeal to be paid by the appellant.
The record of the District Court of Humacao is ordered to be returned with the proper certificate.
*399Chief Justice Quiñonés and Justices Hernández, Figue-ras and MacLeary concurred.